TYSON, C. J.
The tax commissioner instituted a proceeding in the commissioners’ court of the county to raise the assessed value of the defendant’s real estate. That court, upon a hearing of the cause raised the assessed value of his house and lot, but declined to raise the value of his other realty. From this order, the State, within 10 days after its rendition, prosecuted an appeal to the circuit court. On motion of the defendant the appeal was dismissed. We are at a loss to knowr upon wrhat ground the dismissal was predicated. The statute expressly provides for an appeal, by either party, to the circuit court or court of similar jurisdiction. — Acts 1898-99, p. 188; Gen. Acts 1903, pp. 225, 297.
Reversed and remanded-.
Haralson, Simpson, and Denson, JJ., concur.